DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 January 2022 has been entered.
 
Status of the Claims
The amendment received on 17 January 2022 has been acknowledged and entered.
Claims 1, 11, and have been amended.
No new claims have been added.
Claims 1-20 are currently pending..

Response to Amendments and Arguments
Applicant's arguments filed 17 January 2022 have been fully considered but they are not persuasive for reasons stated below.
Applicant argues (in REMARKS, pages 11-13) that regarding the rejection of claims 1-20 under 35 U.S.C. 101,  the independent claims have been amendment to include new limitations including: “generating, at a remote check-in management module, a notification for the transportation provider device to check in to reserve a time spot to receive transportation matches” and “transmitting the generated notification over a wireless network to the 

Example 21 “addresses the Internet-centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline.” Example 21 further indicates that “[t]his is addressed by transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online.” Applicant submits that the claims, as amended, are directed to the internet-centric challenge of simultaneously matching many thousands of incoming transportation requests to transportation providers. Often, transportation providers may not be aware that they need to reserve a time slot to be eligible for such transportation matches within the transportation matching system. The claims, as amended, may transmit a notification over a wireless communication channel to activate a transportation application, which then causes the notification to be displayed on the provider’s 
	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that the analysis of Example 21 further describes the additional elements of Claim 2 addresses the “Internet-Centric challenge…by transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online.” In other words, transmission of an alert activates a stock viewer application, controls data displayed on a remote subscriber’s computer, and controls a connection between the computer and a data source. In contrast, Applicant’s amended claims continue to recite the additional elements, i.e., (i) thru (viii), at a high-level of generality such that they continue to recite generic computers and computer components performing generic computer functions, i.e., collecting data, receiving data, and determining operations to be performed, e.g., adding transportation provider devices to a pool and matching requests with providers. Wherein, “[i]t is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, does not qualify as a particular machine.” See MPEP 2106.05(b)(I).  Accordingly, Examiner respectfully disagrees that the claimed invention is analogous to eligible subject matter of Claim 2 of Example 21. 
Applicant argues (in REMARKS, page 13) that because the claims as amended herein substantially track those described in the allowable claim of Example 21, Applicant submits that the claims currently list multiple claim elements that are “meaningful limitations that add more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet, because they solve an Internet-centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings.”  Indeed, these claim elements provide an ordered combination of elements that, when taken as a whole, amount to significantly more than an abstract idea. Accordingly, 
In response to Applicant’s arguments, the Examiner respectfully disagrees.  The 
the additional elements, under their broadest reasonable interpretation, are recited at a high-level of generality, such that they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out generic computer functions, e.g., “generating…a notification…” and “transmitting the generated notification…to reserve a time slot to match with transportation requestors.”   Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f). 
Further the claims, as currently amended, appear to provide a business solution to a transportation business problem, and do not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II).  Further, the “generating” and “transmitting” are mere data gathering and also characterized as transmitting or receiving data over a network, and hence are not significantly more.  Moreover, the additional elements under their broadest reasonable interpretation in light of the specification, are recited at a high-level of generality, such that they, when viewed as a whole/ordered combination, amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the additional elements improves the functioning of a computer, improves any other technology or improves a technical field. Accordingly, taken as whole and a combination thereof, amended independent claims 1, 11, and 20 are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:


Claims 1-20 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims recite an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).
Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1-10 are directed to a method (i.e., a process). Claims 11-19 are directed to a system (i.e., a machine). Claim 20 is directed to a product (i.e., a manufacturer). Consequently, claims 1-20 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 11, the claim, under its broadest reasonable interpretation, recites an abstract idea of “matching transportation requests…to transportation providers.” (PG Pub Specification, ¶ [0014]). Wherein, the processes to perform the abstract idea are certain methods of organizing human activity. The following limitations taken from the independent claims recite a method of organizing human activity:
collecting…real-time location data from a transportation provider…the real-time location data providing an indication of the current location of the transportation provider…;
receiving…a request from the transportation provider…that is determined, based on the collected real-time data, to be physically located outside a transportation provider matching area to enter a pool associated with the transportation provider matching area;
adding the transportation provider…to the pool in response to receiving the request, thereby rendering the transportation provider…eligible for transportation matches with transportation requests associated with the transportation provider matching area despite the transportation provider…being located outside the transportation provider matching area, wherein adding the transportation provider…to the pool allows the transportation provider…to remain open to accepting incoming transportation requests while being located outside the transportation provider matching area; and
matching a transportation request associated with the transportation provider matching area to the transportation provider…for a transportation service based on at least in part on the adding the transportation provider…to the pool;
generating…a notification for the transportation provider to check in to reserve a time spot to receive transportation matches; and
transmitting the generated notification…to the transportation provider, wherein the transmitted notification… allows the transportation provider to reserve a time slot to match with transportation requestors.
matching transportation requests…to transportation providers,” are at least related to fundamental economic practices and commercial interactions in the transportation industry. (PG Pub Specification, ¶¶ [0014] and [0065]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II).
Moreover, as will be discussed further below in the detailed rejection, aside from the general technological environment, the limitations (b) thru (d) are recited at such a high-level of generality such that they cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, claim 11, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.
Regarding independent claim 1 and independent claim 20, claim 1 is the method claim and claim 20 is the product claim for the system disclosed in independent claim 11. Wherein, claim 1 and claim 20 share analogous limitations with claim 11. Accordingly, for the same reason(s) as presented in Step 2A—Prong I for independent claim 11, independent claim 1 and independent claim 20, as a whole and combination thereof, recite an abstract idea and have been evaluated in Step 2A—Prong II, see below.  

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional 
Regarding independent claim 11, the judicial exception is not integrated into a practical application, because the following additional elements, i.e., (i) “one or more physical processors,” (ii) “one or more memories coupled to one or more of the physical processors, the one or more memories comprising instructions operable when executed by the one or more physical processors to cause the system to perform operations,” (iii) “a dynamic transportation system,” (iv) “a transportation provider device,” (v) “a remote check-in management module,” (vi) “a wireless network,” (vii) “a transportation application,” and (viii) “a remote network connection,” under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality such that they do not integrate the judicial exception into a practical application. For example, the Specification recites (i) “generally refers to any type or form of hardware-implemented processing unit capable of interpreting and/or executing computer-readable instructions. In one example, a physical processor may access and/or modify one or more modules stored in the above-described memory device. Examples of physical processors include, without limitation, microprocessors, microcontrollers, Central Processing Units (CPUs), Field-Programmable Gate Arrays (FPGAs) that implement softcore processors, Application-Specific Integrated Circuits (ASICs), portions of one or more of the same, variations or combinations of one or more of the same, or any other suitable physical processor” (PG Pub Specification, ¶ [0076]). The Specification further recites (ii) “generally refers to any type or form of volatile or non-volatile storage device or medium capable of storing data and/or computer-readable instructions. In one example, a memory device may store, load, and/or maintain one or more of the modules described herein. Examples of memory devices include, without limitation, Random Access Memory (RAM), Read Only Memory (ROM), flash memory, Hard Disk Drives (HDDs), Solid-State Drives (SSDs), optical disk drives, caches, variations or combinations of one or more of the same, or any other suitable storage memory” (PG Pub Specification, ¶ [0142]).  The Specification further recites (iii) as comprising various modules and “any type or form of computing device or system capable of executing computer-readable instructions, such as those contained within the modules described herein. In their most basic configuration, these computing device(s) may each include at least one memory device and at least one physical processor” (PG Pub Specification, Figure 6: Dynamic Transportation Matching System 611; and ¶ [0074]).  The Specification further recites (iv) “may include mobile devices (e.g., an iPhone®, an iPad®, mobile telephone, tablet computer, a personal digital assistant (PDA)), laptops, wearable devices (e.g., smart watch, smart glasses, head mounted displays, etc.), thin client devices, gaming consoles, and any other computing devices” (PG Pub Specification, ¶ [0069]); (PG Pub Specification, Figure 6: Dynamic Transportation Matching System 611; and ¶ [0074]). The Specification further recites (v) “Transportation management system 302 may include remote check-in management module 304 which may exchange messages with computing device 318 over network 310. Remote check-in management module 304 may exchange messages with computing device 318 to enter transportation provider 316 into the transportation provider pool” (PG Pub Specification, ¶ [0027]).  The Specification further recites (vi) In some embodiments, a requestor computing device (e.g., device 924) may communicate via a connection 926 directly with transportation management vehicle device 918 via a communication channel and/or connection, such as a peer-to-peer connection, Bluetooth connection, NFC connection, ad hoc wireless network, and/or any other communication channel or connection” (PG Pub Specification, ¶ [0067]).  The Specification further recites (vii) “one or more software applications may be installed on the computing device of a provider or requestor, including an application associated with transportation management system 902. The transportation application may, for example, be distributed by an entity associated with the transportation management system via any distribution channel, such as an online source from which applications may be downloaded. Additional third-party applications unassociated with the transportation management system may also be installed on the computing device. In some embodiments, the transportation application may communicate or share data and resources with one or more of the installed third-party applications” (PG Pub Specification, ¶ [0069]).  The Specification further recites (viii) “. In various embodiments, data collection devices may communicate with data collection interface 1006 over one or more networks. The networks may include any network or communication protocol as would be recognized by one of ordinary skill in the art, including those networks discussed above” (PG Pub Specification, ¶ [0070]).  
Consequently, although the additional elements (i) thru (viii) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers, to carry out the generic computer functions, e.g., receiving, storing, matching, transmitting, and comparing data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i) thru (viii) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.

adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h), respectively. 
Accordingly, taken as whole and a combination thereof, claim 11 is not integrated into a practical application. Consequently, independent claim 11 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 1, as noted in Step 2A—Prong I, claim 1 shares analogous limitations with claim 11. Wherein, claim 1 does not recite any additional elements other than those previously analyzed in claim 11. Therefore, Step 2A—Prong II analysis for claim 11 applies to claim 1. Accordingly, independent claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below. 
Regarding independent claim 20, the judicial exception is not integrated into a practical application, because the additional element of (ix) “a non-transitory computer-readable storage medium comprising computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device,” under its broadest reasonable interpretation in light of the specification, is recited at a high-level of generality such that it merely amounts to instructions to “apply it” and amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, for the same reasons provided in Step 2A—Prong II analysis for claim 11. For example, the specification recites (ix) “generally refers to any form of device, carrier, or medium capable of storing or carrying computer-readable instructions. Examples of computer-readable media include, without limitation, transmission-type media, such as carrier waves, and non-transitory-type media, such as magnetic-storage media (e.g., hard disk drives, tape drives, and floppy disks), optical-storage media (e.g., Compact Disks (CDs), Digital Video Disks (DVDs), and BLU-RAY disks), electronic-storage media (e.g., solid-state drives and flash media), and other distribution systems.” (PG Pub Specification, ¶ [0079]). Moreover, claim 20 does not recite any additional elements other than those previously analyzed in claim 11. Accordingly, Step 2A—Prong II analysis for claim 11 applies to claim 20 for these additional elements. Accordingly, taken as whole and a combination thereof, claim 20 is not integrated into a practical application. Consequently, independent claim 20 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 11, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (viii), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 11 is ineligible subject matter 
Regarding independent claim 1, as stated in Step 2A—Prong II, the claim shares analogous limitations with claim 11 and does not recite any additional elements other than those previously analyzed in claim 11. Accordingly, for the same reasons as provided in Step 2B for independent claim 11, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 20, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional element, i.e., (ix), to perform the emphasized functions in Step 2A—Prong I, amounts to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Accordingly, for the same reasons as provided in Step 2B for independent claim 11, independent claim 20 is ineligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding claims 2-10 and 12-19, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
Although dependent claims 2-10 and 12-19 further refine the abstract idea of their respective base claim(s), the claims do not recite additional element(s) other than those previously analyzed in their respective base claim(s). For example: 
Dependent Claims 2 and 12 share analogous limitations and claim 2 recites, wherein: the pool comprises a virtual queue, the request from the transportation provider device outside the transportation provider matching area comprises a request to enter the virtual queue, and the request to enter the virtual queue comprises: choosing, by the transportation provider device, a time slot; and increasing a priority for matching the transportation request to the transportation provider when the transportation provider arrives at the transportation provider matching area during the time slot.
Dependent Claims 3 and 13 share analogous limitations and claim 3 recites, further comprising: receiving, by the transportation provider device, a notification indicating a time of departure for travel to the transportation provider matching area.
Dependent Claims 4 and 14 share analogous limitations and claim 4 recites, further comprising: receiving, by the transportation provider device, an estimated time of arrival to the transportation provider matching area, thereby increasing a probability that the transportation provider arrives at the transportation provider matching area during the time slot.
Dependent Claims 5 and 15 share analogous limitations and claim 5 recites, further comprising: 6Application No.: 16/190,057Attorney's Docket No.: 009404.0018U1 entering, by the transportation provider device, the pool associated with the transportation provider matching area while the transportation provider device is located outside the transportation provider matching area.
Dependent Claims 6 and 16 share analogous limitations and claim 6 recites, wherein: the transportation provider is removed from the pool when the transportation provider travels outside a second transportation provider matching area, the second transportation provider matching area surrounds the transportation provider matching area, and the second transportation provider matching area is determined based on at least one of a distance from the transportation provider matching area and an estimated time of arrival to the transportation provider matching area.
Dependent Claims 7 and 17 share analogous limitations and claim 7 recites, wherein a number of transportation requestors is increased in the transportation provider matching area thereby increasing an efficiency of the dynamic transportation system.
Dependent Claims 8 and 18 share analogous limitations and claim 8 recites, wherein the transportation provider matching area comprises an area surrounding at least one of a transportation hub or an event venue.
Dependent Claims 9 and 19 share analogous limitations and claim 9 recites, further comprising: 7Application No.: 16/190,057Attorney's Docket No.: 009404.0018U1 determining whether the transportation provider is available to complete a request for transportation service outside the transportation provider matching area while waiting for a transportation match in the transportation provider matching area; and matching the transportation provider to the request for transportation service outside the transportation provider matching area.
Dependent Claim 10 recites, wherein the transportation provider enters the pool while outside a physical queueing area.
Accordingly, dependent claims 2-10 and 12-19, when viewed as a whole and ordered combination, further refines the abstract idea as disclosed in their respective base claims by virtue of dependence without reciting any additional element(s). Therefore, the claims do not change the analysis already presented above in regards to independent claim 1. Consequently, dependent claims 2-10 and 12-19 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
Regarding dependent claims 2-10 and 12-19, the dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial dependent claims 2-10 and 12-19 are not eligible subject matter under 35 U.S.C. § 101.

Conclusion
Prior Art Discussion
While the prior art teaches some aspects and features of independent claims 1, 11, and 20, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 
1)  The closest prior art made of record for claim 1, Sweeney et al. (US PG Pub.  2015/0161554) discloses “an intelligent on-demand service dispatch system that optimizes the selection of a service provider for a user requesting an on-demand service.” (Sweeney, ¶ [0014]). Wherein, Sweeney teaches aspects of:
collecting, at a dynamic transportation system, real-time location data from a transportation provider device, the real-time location data providing an indication of the current location of the transportation provider device (Sweeney, ¶ [0040]); 
receiving, by a dynamic transportation system, a request from the transportation provider device that is determined, based on the collected real-time data, to be physically located outside a transportation provider matching area to enter a pool associated with the transportation provider matching area (Sweeney, ¶¶ [0017], [0040], and [0123]); and 
adding the transportation provider device to the pool in response to receiving the request, thereby rendering the transportation provider device eligible for transportation matches with transportation requests associated with the transportation provider matching area…(Sweeney, ¶ [0123]); and
matching a transportation request associated with the transportation provider matching area to the transportation provider device for a transportation service based at least in part on the adding the transportation provider device to the pool (Sweeney, ¶ [0123]).
2)  The next closest prior art made of record for claim 1 is Grasso et al. (US PG Pub. 2015/0317568).  Sweeney discloses “a system and a method that supports flexible carpooling among colleagues…allow[ing] providers to publish a trip.”  Wherein, Grasso (Grasso, ¶ [0006]).  teaches aspects of providers of carpools publishing the carpool while at home, i.e., a provider entering a pool while outside of a matching area. Id.
However, Sweeney et al., Grasso et al., or in combination with one another, or in combination with previously cited art, does not teach or suggest independent claims 1, 11, and 20.  For example, the prior art fails to teach the following executed by the current claimed invention:
despite the transportation provider device being located outside the transportation provider matching area, wherein adding the transportation provider device to the pool allows the transportation provider device to remain open to accepting incoming transportation requests while being located outside the transportation provider matching area.

Wherein, the prior art teaches active service providers are required to be located within a geographical boundary, i.e., a matching area. For example, Sweeney teaches drivers are only to be within the geographic region or within some threshold distance of the pickup location.” (Sweeney, ¶ [0123]. Moreover, previously cited Zhao et al. (US PG Pub. 2018/0121847), discloses a driver is removed from a pool, i.e., the driver no longer receives transportation requests, when the driver leaves the 
airport terminal. (Zhao, ¶¶ [0048] and [0051]).  Accordingly, the prior art teaches transportation providers are required to be within a matching area to be eligible to receive transportation request.  However, Applicant teaches a transportation provider can be added to the pool and continue to receive and accept transportation requests while the transportation provider is outside of the matching area. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)  Bryan et al. , “A THEORY OF MULTIHOMING IN RIDESHARE COMPETITION”, July 2018, Working Paper 24806, nber.org/papers/w24806; 15 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628